Lewis, Chief Justice,
(dissenting) :
I dissent.
The Mini-Tow, involved in this action, is, in my opinion, clearly a vehicle within the meaning of Section 56-5-120, and a separate unit within the meaning of Section 56-5-4070 when used in combination with other vehicles.
Section 56-5-120 defines vehicle as “every device in, upon or by which any person or property is or may be transported or drawn upon a highway, except devices moved by human power or used exclusively upon stationary rails or tracks.”
It is undisputed in this record that the Mini-Tow is a device upon which property may be transported or drawn upon a highway. As such, it falls squarely within the definition of a vehicle.
The majority opinion, however, evades the clear, unambiguous language of the statute by concluding that the vehicle is used for towing, that it is ingenious and apparently safe, that four States have legislatively permitted it to operate on their highways, and one lower court judge in another State had approved its use on the highways. South Carolina now joins these four or five states by judicial amendment of its statute.
I would reverse the order of the lower court.